Citation Nr: 0943839	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
status post brachytherapy for adenocarcinoma of the prostate, 
rated as 10 percent disabling from April 15, 2004 and as 40 
percent disabling from April 30, 2008.  

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction associated with status post 
brachytherapy for adenocarcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision granted service connection for 
prostate cancer with a 10 percent rating, and for erectile 
dysfunction with a noncompensable evaluation.  It also 
granted special monthly compensation based on loss of use of 
a creative organ.  All grants were effective the date the 
claim was received, April 15, 2004.  

In his September 2004 notice of disagreement, the Veteran 
stated that he was having problems mentally over the fact 
that he could not perform his sexual duty.  A claim for a 
mental disorder has not been adjudicated by the RO.  Such 
claim is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The service-connected residuals of brachytherapy for 
adenocarcinoma of the prostate do not result in symptoms of 
renal dysfunction, obstructed voiding, or urinary tract 
infection.  

2.  Prior to July 28, 2005, there was no evidence that 
urinary frequency exceeded daytime voiding intervals between 
2 and 3 hours, or awakening to void 2 times per night.  

3.  There is no evidence of voiding dysfunction prior to July 
28, 2005.  

4.  As of July 28, 2005, the evidence shows the Veteran had 
daytime voiding intervals of less than an hour.  

5.  The Veteran currently wears absorbent materials that must 
be changed twice a day.  

6.  At no time has the evidence shown voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times a day.  

7.  The service-connected erectile dysfunction associated 
with status post brachytherapy for adenocarcinoma of the 
prostate does not result in removal of half or more of the 
penis, removal of the glans of the penis, deformity of the 
penis, or analogous disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post brachytherapy for adenocarcinoma of the prostate 
were not met prior to July 28, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. Part 4, 
including §§ 4.7, 4.115a, 4.115b and Codes 7527, 7528 (2009).  

2.  The criteria for a 40 percent rating for status post 
brachytherapy for adenocarcinoma of the prostate were met as 
of July 28, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4, including §§ 4.7, 
4.115a, 4.115b and Code 7527 (2009).  

3.  The criteria for a rating in excess of 40 percent for 
status post brachytherapy for adenocarcinoma of the prostate 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4, including §§ 4.7, 
4.115a, 4.115b and Codes 7527, 7528 (2009).  

4.  The criteria for an initial compensable disability rating 
for erectile dysfunction associated with status post 
brachytherapy for adenocarcinoma of the prostate have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.31 
and Codes 7520, 7521, 7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Information as to ratings and effective dates, in accordance 
with the holding in Dingess, was sent to the Veteran shortly 
after the Court's decision in March 2006.  The Veteran was 
not prejudiced by late notice.  Benefits were effective the 
date that the claim was received, which is the earliest date 
allowed by law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).  The Veteran has not claimed any earlier 
effective date.  

A letter dated in January 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for a higher rating, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  The applicable 
rating criteria were provided in June 2005.  

The Veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and was given 
ample time to respond in regard to both ratings and effective 
dates.  This cured any notice defects before a Decision 
Review Officer (DRO) at the RO readjudicated the case in July 
2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available private and VA post-service treatment records have 
also been obtained.  The Veteran has had a VA examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Erectile Dysfunction

The rating schedule does not provide a rating for erectile 
dysfunction, per se.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2009).  

There are 3 rating criteria for the penis.  Removal of half 
or more will be rated as 30 percent disabling, or rated as 
voiding dysfunction.  38 C.F.R. § 4.115b, Code 7520 (2009).  
Removal of the glans of the penis will be rated as 20 percent 
disabling, or rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b, Code 7521 (2009).  Deformity of the penis with loss 
of erectile function will be rated as 20 percent disabling.  
38 C.F.R. § 4.115b, Code 7522 (2009).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

In this case, the Board has carefully reviewed the file with 
particular attention to the information provided by the 
Veteran and his wife, as well as the private medical reports 
and the VA medical records, including the VA examination 
reports of July 2004 and April 2008.  There is no evidence of 
removal of any part of the penis or deformity of the 
Veteran's penis.  On the April 2008 VA examination, it was 
specified that the Veteran had a circumcised penis, without 
deformity, lesion, or discharge.  In as much as the 
requirements for a compensable evaluation under the 
diagnostic codes for the penis are not met, a noncompensable 
rating must be assigned in accordance with section 4.31.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  
The Veteran and his wife have written describing his sexual 
dysfunction.  Service connected disabilities are rated, "as 
far as practicable, upon the average impairments of earning 
capacity resulting from such injuries in civil occupations."  
38 U.S.C.A. § 1155 (West 2002).  Because erectile dysfunction 
does not, on the average, result in impairment of earning 
capacity in civil occupations, the basic rating schedule does 
not provide compensation for it.  However, Congress is 
mindful of the difficulties faced by veterans and has 
provided special monthly compensation for loss of use of a 
creative organ.  This broad characterization encompasses the 
Veteran's sexual dysfunction.  The special monthly 
compensation granted with the initial rating decision was to 
compensate these factors.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2009).  For a higher level of special 
monthly compensation, the Veteran would have to have 
additional service-connected disabilities involving blindness 
or the loss or loss of use of his limbs.  38 U.S.C.A. § 1114 
(West 2002).  There is nothing in the record that indicates 
disabilities that would qualify for a higher level of special 
monthly compensation.  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected erectile dysfunction has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability met the criteria 
for a compensable rating.  

In reaching these conclusions, the Board has considered the 
statements by the Veteran and his wife.  However, the medical 
records and reports from the trained medical personnel who 
have examined him are significantly more probative in 
determining whether the criteria for a higher rating have 
been met.  In this case, the medical reports form a 
preponderance of evidence against a compensable schedular 
rating for the erectile dysfunction.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Status Post Brachytherapy for Adenocarcinoma of the Prostate

Prostate gland injuries, infections, hypertrophy, and post 
operative residuals will be rated as voiding dysfunction or 
urinary tract infection, which ever is predominant.  
38 C.F.R. § 4.115b, Code 7527 (2009).  

Malignant neoplasms of the genitourinary system will be rated 
as 100 disabling.  Note--Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7528 (2009).  

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular, 
will be rated as 100 percent disabling.  
  Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion will be rated as 80 percent 
disabling.  
  Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 will be rated as 60 
percent disabling.  
  Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 will be rated as 30 percent disabling.  
  Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101, will 
be rated as noncompensable.  

Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or 
obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day will be rated as 60 percent disabling.  
  Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day will be rated as 40 percent 
disabling.  
  Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day will be rated as 20 percent 
disabling.  

Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night will be rated as 40 
percent disabling.  
  Daytime voiding interval between one and two hours, or, 
awakening to void three to four times per night will be rated 
as 20 percent disabling.  
  Daytime voiding interval between two and three hours, or; 
awakening to void two times per night will be rated as 10 
percent disabling.  

Obstructed voiding:
  Urinary retention requiring intermittent or continuous 
catheterization will be rated as 30 percent disabling.  
  Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to 
obstruction.
    4. Stricture disease requiring periodic dilatation every 
2 to 3 months 
will be rated as 10 percent disabling.  
  Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year will be 
noncompensable.  

Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management. will be rated as 
30 percent disabling.  
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management will be 
rated as 10 percent disabling.  
38 C.F.R. § 4.115a (2009).  

Discussion

Brachytherapy, in radiotherapy, is treatment with ionizing 
radiation whose source is applied to the surface of the body 
or is located a short distance from the body area being 
treated.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 223 (28th 
ed., 1994).  In this case, a medical report shows the Veteran 
had an operation in April 2001.  The pre- and postoperative 
diagnoses were adenocarcinoma of the prostate.  The procedure 
was described as transrectal ultrasound and brachytherapy of 
the prostate.  The procedure was done in an operating room 
under general anesthesia.  It involved inserting 25 needles 
through the perineum and into the prostate.  A total of 92 
radioactive seeds were then placed through the needles into 
the prostate.  

The representative argues that the status post brachytherapy 
for adenocarcinoma of the prostate should be rated as 
continuing chemotherapy.  Chemotherapy is the treatment of 
disease by chemical agents.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 310 (28th ed., 1994).  The Veteran's 
brachytherapy is clearly not a continuing chemotherapy 
ratable at 100 percent.  The Board acknowledges that the 
seeds remain in place in the prostate, even after their 
radioactivity is spent.  However, it is not unusual for 
surgery to leave these kinds of residuals.  A hernia repair 
may leave mesh in place.  Heart surgery may require wiring 
the sternum together.  Other procedures may leave surgical 
clips.  These residuals are not a continuing treatment 
process; and, neither is the retention of prostate seeds.  

In this case, the Veteran filed his claim in April 2004, 3 
years and a few days after he had the procedure.  There was 
no competent medical evidence that he had any malignant 
neoplasms of the genitourinary system at that time.  To the 
contrary, at that time, the private clinical notes indicated 
that he had responded to treatment.  Hence, the criteria for 
a 100 percent rating under diagnostic code 7528 were not met.  
Under these circumstances, the residuals must be rated as 
genitourinary dysfunction under the provisions of 38 C.F.R. 
§ 4.115a.  

Review of the private medical records reflects the 
brachytherapy in April 2001.  Thereafter, the Veteran was 
seen for follow-up by private physicians.  There was some 
blood in his urine, so a panendoscope was used to inspect his 
genitourinary system in July 2002.  It disclosed prostatic 
enlargement in the posterior urethra.  The prostate was 
inflamed and irrigated and blood was in the prostatic 
urethra.  There was partial prostatic obstruction.  There was 
also some mild cystitis and trabeculation.  The Veteran was 
subsequently treated with medication.  Urinalysis in late 
July 2002 was negative and it was decided to keep the Veteran 
on medication for a couple of months.  It was concluded that 
he had microscopic hematuria probably secondary to his seed 
implants.  

In December 2003, the Veteran told his private physician that 
he had some blood in his urine.  It was commented that he was 
voiding adequately.  Urinalysis disclosed occasional white 
and red blood cells.  Prostate screening antigen (PSA), a 
blood test drawn in June 2004, was .58 ng/mL, within a normal 
range from 0.00 to 4.00.  

When seen by his private physician in June 2004, the Veteran 
gave a history of back pain, which he thought was a stone.  
The doctor commented that he did not think the back pain was 
urologic.  The Veteran also reported he had blood in his 
urine twice, but none since.  Urinalysis was negative.  

After the Veteran filed his claim, in April 2004, he was 
given a VA genitourinary examination in July 2004.  He 
recounted his medical history and reported that his most 
recent check-up was in July 2004.  He denied any current 
urinary frequency, dysuria, or hematuria.  He did report 
occasional hesitancy and weakening of stream, as well as rare 
episodes of nocturia, one time per night.  He denied 
incontinence.  He admitted some difficulty maintaining 
erections and said it was worse since the brachytherapy.  He 
also reported passing stones, most recently in December 2003.  
Examination and urinalysis were unremarkable.  The pertinent 
diagnosis was adenocarcinoma of the prostate, status post 
brachytherapy, stable.  

The July 2004 VA rating decision considered the private 
medical records and report of the VA examination and granted 
service connection for prostate cancer with a 10 percent 
rating.  The Board has reviewed the record to determine if a 
higher record could have been granted at that time.  Looking 
to the criteria for renal dysfunction, there had been 
episodes of blood in the urine, but there was no albumin or 
red blood cells in the urine at the time of the most recent 
private and VA examinations.  Similarly, there was no 
evidence of a related edema or hypertension.  Therefore, the 
evidence at that time does not support a higher rating on the 
basis of renal dysfunction.  As to the criteria for voiding 
dysfunction, the Veteran denied dysuria and there is no 
evidence that he had to wear and change absorbent materials.  
Turning to the criteria for urinary frequency, the Veteran 
denied daytime urinary frequency and reported only occasional 
episodes of nocturia, one time per night, which would not 
approximate the criteria for a 10 percent rating.  There was 
no evidence of obstructive voiding requiring dilation or of a 
urinary tract infection.  In conclusion, there was no 
evidence at the time of the July 2004 rating decision that 
would support a rating in excess of the 10 percent assigned.  

In September 2004, the Veteran disagreed with the 10 percent 
rating for prostate cancer.  He said he was having a lot of 
problems mentally over the fact that he could not perform his 
sexual duty to his wife and got angry and irritated over that 
fact.  As discussed above, aspects of mental problems have 
been referred to the RO for appropriate disposition and the 
sexual dysfunction is separately compensated by special 
monthly compensation under 38 U.S.C.A. § 1114(k).  The 
Veteran did not identify any symptoms within the criteria for 
a higher evaluation.  

The earliest evidence that the Veteran might have symptoms 
supporting a higher rating came with his substantive appeal, 
received on July 28, 2005.  Therein, he reported that he had 
to stop to urinate 3 or 4 times per hour while traveling, 
which interfered with his job as a salesman.  He also 
reported that he had to get up to urinate two or three times 
a night, which prevented him from getting a good night's 
sleep.  

The Veteran continued to be followed by his private 
physician.  In January 2006, he reported that he had started 
bleeding before Christmas and still was.  Microscopic 
urinalysis was positive for red blood cells.  An antibiotic 
was recommended.  When seen in January 2007, the Veteran 
reported a small amount of blood in his urine, but no other 
real symptoms.  Microscopic urinalysis was positive only for 
red blood cells.  It was noted that he had previously been 
worked up and nothing was found except for a friable prostate 
due to his radiation treatment.  In March 2007, it was 
reported that the Veteran had one episode of bleeding and an 
intravenous pyelogram showed normal upper tracts.  Cystoscopy 
done that day showed no evidence of a tumor.  In early April 
2008, it was reported that he had problems with frequency, 
nocturia, and a small amount of incontinence.  A note dated 
later in April 2008 states the Veteran was still incontinent 
but otherwise doing well.  He had no more blood in his urine 
and was urinating adequately.  Urinalysis was negative.  
These notes do not reflect evidence of residuals that meet 
the criteria for a rating in excess of 10 percent.  
Specifically, the episodes of bleeding do not have the 
constant or recurring character required for a 30 percent 
rating for renal dysfunction.  

The Veteran had another VA genitourinary examination on April 
30, 2008.  The Veteran's history and records were reviewed.  
He reported problems with frequent urination, 8 to 9 times a 
day, at intervals from 45 minutes to one hour.  He also 
reported urinating 3 to 4 times a night at 2 to 3 hour 
intervals.  He stated that he had occasional hesitance and 
occasional change of stream.  He denied dysuria, but had some 
terminal dribbling.  Additionally, he had mild stress 
incontinence and used at least two pads a day.  He reported 
that the frequency interfered with his job, particularly 
during meetings, or driving long distances.  On examination, 
the Veteran reported that he had thrown away the pad he had 
been wearing.  His pants were not wet but his underwear was 
found to have some dampness.  He had an enlarged prostate 
that was not tender, without nodules.  Diagnoses were status 
post brachytherapy for adenocarcinoma of the prostate, in 
2002 without recurrence, without further hormonal, 
chemotherapy, radiation, or surgical procedure; mild stress 
incontinence is at least as likely as not related to 
prostate, using two pads; erectile dysfunction, worse since 
brachytherapy, it is at least as likely as not related to 
aging and brachytherapy and low testosterone hormonal level; 
and, episodic hematuria by history with normal urinalysis.  

Conclusion

In July 2009, a DRO at the RO granted a 40 percent evaluation 
effective the date of the VA examination on April 30, 2008.  
The increase was based on the incontinence requiring the 
wearing of absorbent materials and changing them 2 to 4 times 
a day.  It was also noted that the 40 percent rating was 
appropriate whenever the daytime voiding interval was less 
than an hour, or awakening to void 5 or more times a night.  
This evaluation was based on the medical examination report, 
which was in turn based on information provided by the 
Veteran.  

In his substantive appeal, the Veteran reported a urinary 
frequency of less than one hour.  That would meet the 
criteria for a 40 percent rating based on urinary frequency.  
The Board finds no reason to believe the frequency and 
symptoms reported on the April 2008 VA examination but not 
believe the information provided in the substantive appeal.  
The Board finds that the Veteran's report of having to 
urinate several times an hour, as stated in his substantive 
appeal, is credible.  Therefore, we grant a 40 percent rating 
for his prostate cancer residuals, effective the date the 
substantive appeal was received, July 28, 2005.  

A rating in excess of 40 percent would require the use of an 
appliance or changing absorbent materials more than 4 times a 
day, or constant albuminuria, decrease in kidney function, or 
related hypertension; and, none of these factors have been 
shown in this case.  While the Veteran may feel that a higher 
rating is warranted, the medical records and reports 
establish, by a preponderance of evidence, that the Veteran's 
brachytherapy residuals do not approximate any applicable 
criteria for a rating in excess of 40 percent.  38 C.F.R. 
§ 4.7.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and the assignment of staged ratings in this case.  We 
conclude that the preponderance of evidence in this case does 
not support a rating in excess of 10 percent prior to July 
28, 2005 and does not show that a rating in excess of 40 
percent was warranted at any time during the rating period.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board, as 
did the RO (see statement of the case dated in June 2005), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The record shows that the Veteran 
has had follow-up visits to clinics to monitor his progress 
after the surgery, but he has not required actual admission 
to a hospital as an in-patient.  Further, he reports that he 
is in sales and has to stop to urinate 2 to 3 times an hour.  
Benefits are paid to compensate for the impact of a service-
connected disability on average employment.  The urinary 
frequency described by the Veteran is not shown to have an 
impact on his work that would exceed that contemplated by the 
current 40 percent rating.  In the absence of the required 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  Here, the evidence 
shows that the Veteran continues to work, although he has 
some problems that are appropriately compensated by 
evaluations under the rating schedule.  That is, the record 
here does not raise a TDIU claim.  


ORDER

An initial rating in excess of 10 percent for status post 
brachytherapy for adenocarcinoma of the prostate, prior to 
July 28, 2005, is denied.  

A 40 percent rating for status post brachytherapy for 
adenocarcinoma of the prostate is granted effective July 28, 
2005, subject to the laws and regulations governing the 
payment of monetary awards.  

As rating in excess of 40 percent for status post 
brachytherapy for adenocarcinoma of the prostate is denied.  

An initial compensable disability rating for erectile 
dysfunction associated with status post brachytherapy for 
adenocarcinoma of the prostate is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


